                                         113 Filed 06/22/20
     Case 7:18-cv-11077-KMK-LMS Document 114       06/19/20 Page 1 of 1




No party may presumptively file documents under seal, given
that there is a First Amendment and common law right of
access to court filings. The Court assumes all counsel know
this, but to be sure, counsel is directed to file a motion in
advance of the filing of any sealed papers explaining why
any portion of any filing should be sealed.

So Ordered.
                         6/22/20
